Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 7 April 1799
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            my dear sister
            Quincy April 7th 1799
          
          This Letter will be deliverd to you by your son whom you will find improved in his Health, greatly I think— the weather has been so very bad—and the Roads almost impassiable Since his return, so that it has not been practicable to make you an earlier visit.
          I have been very anxious for your dear little Girl, whom I have frequently heard an unfavourable account of, but miss Palmers last Letter has in Some measure relieved my mind; I wish to know if you have had Blisters applied to her wrists. I have seen very good Effects produced by them in these slow intermitting fevers—and they might stimulate the circulation in her lame arm—so as to be benificial to it—
          The President returnd earlier than I expected and in better Health, than I feard he would; from the close application he was obliged to give to Buisness for four months together; and he has sustaind the whole force of an unpopular measure which he knew would excite the passions of many; thwart the views of some; and shower down upon his Head a torrent of invective; Produced by Ignorance Malevolence & Jealousy yet thinking as he did, the measure necessary, and upon grounds which it was not proper to devulge, if to our own Country, not to others—and if to one, it would necessarily go to others— he took the step; and braved the effect. as he expected, he has been abused and calumniated—by his Enemies.— that was to be lookd for—but in the House of his Friends, by those calling them selves, friends of their Country—they have joind loudest in the Clamour— they have not however dismay’d him—and time and circumstances will prove who has been Right—
          we should hold the sword in one hand and the olive Branch in the other.
          I have not my dear sister any of the peices you sent for. as the Winter was so far expired we have made William up half a dozen linnen shirts, & those which he has, john may take. I will prepare cotton for them against an other Winter. I believe they had better come in May

to be fixd for the summer. April will be rather too early, but if you think it best, they can come with mr shaw when he returns—
          Sister Cranch has been very unwell for this fortnight with a turn of the Rhumatism in her Back— she has been confined to her Chamber some days with it & in great pain. I hope it is going off—
          our Good Friend dr Tufts is unwell also a pain in his Breast, and a bad Cough—I fear Hecticly inclined he has been failing every spring for several years—
          I am better in Health than I have been, tho very liable to ill turns. I flatter myself that I shall make you a visit this spring. my dear Thomas leaves me tomorrow, much mortified that he could not make you a visit first, but he has made his apology in a Letter to you—
          My kind Regards to mr Peabody in which the President joins me. Love to my dear abbe and to my Grandsons— to miss Palmer I present my Regards— / and am your ever affectionate / Sister
          
            Abigail Adams
          
        